Exhibit 10.44

 

2005 Annual Incentive Bonus Award Program

 

The annual incentive bonus plan provides that management employees of the
Company, including executive officers, may receive cash incentive awards based
on the financial performance of the Company and the individual performance of
each participant in the program. The Compensation Policy Committee determines
these objectives at the beginning of each year.

 

The Company performance measures adopted by the Committee for 2005 are based on
actual financial performance as determined by:

 

  •   the performance of the Company during 2005 in achieving its financial goal
with respect to the Company’s funds from operations per diluted share (FFO), as
adjusted to exclude costs incurred in connection with the repayment of debt and
preferred stock; and

 

  •   the performance of the Company during 2005 in achieving its financial goal
with respect to the Company’s funds from operations per diluted share growth, as
similarly adjusted, measured in comparison to other REITs in the NAREIT lodging
index.

 

In addition, management recommended and the Committee reviewed and approved
specific individual business objectives for each of the named executive
officers.

 

Each of the financial performance objectives and the individual business
objectives are set with three separate levels — a threshold level, a target
level and a high level. Executives will be eligible for annual bonuses based on
performance at these levels in an aggregate amount as determined by a percentage
of his base salary. For Mr. Nassetta the bonus parameters are 50% of base salary
for performance at the threshold level, 100% of base salary for performance at
the target level and 150% of base salary for performance at the high level. For
all other named executive officers, the bonus parameters are 37.5% of base
salary for performance at the threshold level, 75% of base salary for
performance at the target level and 120% of base salary for performance at the
high level. Once the performance level is established for each objective, the
amount of the executive’s bonus is dependent on the relative weighting of the
criteria as set by the Committee. For 2005, the criteria for the named executive
officers are weighted (i) 80% on the Company’s annual financial performance, of
which 70% is based on the Company’s success in meeting its financial objective
of FFO per diluted share, as adjusted, and 30% on the Company’s success in
meeting the financial objective for relative FFO per diluted share, as adjusted,
for the year, and (ii) 20% on the executive’s attainment of his individual
business objectives.

 



--------------------------------------------------------------------------------

SIGNATURES

 

Pursuant to the requirements of the Securities Exchange Act of 1934, the
registrant has duly caused this report to be signed on its behalf by the
undersigned thereunto duly authorized.

 

Date: February 24, 2005

  HOST MARRIOTT CORPORATION     By:  

/s/ LARRY K. HARVEY

--------------------------------------------------------------------------------

        Larry K. Harvey        

Senior Vice President and

Corporate Controller

 